Exhibit 10.23

                     Shares

PANACOS PHARMACEUTICALS, INC.

1998 Equity Incentive Plan

Incentive Stock Option Certificate

Panacos Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, hereby
grants to the person named below an option to purchase shares of Common Stock,
$0.01 par value, of the Company (the “Option”) under and subject to the
Company’s 1998 Equity Incentive Plan (the “Plan”) exercisable on the terms and
conditions set forth below and those attached hereto and in the Plan:

Name of Optionholder:

Address:

 

Social Security No.

Number of Shares:

Option Price:

Date of Grant:

Exercisability Schedule: 1/48th of the total                          to vest
each month for 48 months beginning                     , for so long as the
Optionholder remains employed by the Company.

 

Expiration Date:

The Option is intended to be treated as an Incentive Stock Option under section
422 of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent
that the aggregate fair market value (determined at the time of grant) of Shares
with respect to which incentive stock options are exercisable for the first time
by the Participant during any calendar year under all plans of the Company
exceeds $100,000, the options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
nonstatutory stock options. It should be understood that there is no assurance
that the Option will, in fact, be treated as an incentive stock option.

By acceptance of this Option, the Optionholder agrees to the terms and
conditions set forth above and those attached hereto and in the Plan.

 

OPTIONHOLDER

   

PANACOS PHARMACEUTICALS, INC.

By:         

By:

            



--------------------------------------------------------------------------------

PANACOS PHARMACEUTICALS, INC. 1998 EQUITY INCENTIVE PLAN

Incentive Stock Option Terms and Conditions

1. Plan Incorporated by Reference. This Option is issued pursuant to the terms
of the Plan and may be amended as provided in the Plan. Capitalized terms used
and not otherwise defined in this certificate have the meanings given to them in
the Plan. This certificate does not set forth all of the terms and conditions of
the Plan, which are incorporated herein by reference. The Committee administers
the Plan and its determinations regarding the operation of the Plan are final
and binding. Copies of the Plan may be obtained upon written request without
charge from the Company.

2. Option Price. The price to be paid for each share of Common Stock issued upon
exercise of the whole or any part of this Option is the Option Price set forth
on the face of this certificate.

3. Exercisability Schedule. This Option may be exercised at any time and from
time to time for the number of shares and in accordance with the exercisability
schedule set forth on the face of this certificate, but only for the purchase of
whole shares. This Option may not be exercised as to any shares after the
Expiration Date. This Option may be terminated by the Company before the
Expiration Date as permitted by the Plan.

4. Method of Exercise. To exercise this Option, the Optionholder shall deliver
written notice of exercise to the Company specifying the number of shares with
respect to which the Option is being exercised accompanied by payment of the
Option Price for such shares in cash, by certified check or in such other form,
including, to the extent then permitted by the Committee, shares of Common Stock
of the Company valued at their Fair Market Value on the date of delivery or a
payment commitment of a financial or brokerage institution, as the Committee may
approve. Promptly following such notice, the Company will deliver to the
Optionholder a certificate representing the number of shares with respect to
which the Option is being exercised.

5. No Right To Employment. No person shall have any claim or right to be granted
an Option. Neither the adoption, maintenance, nor operation of the Plan nor any
Option thereunder shall confer upon any employee of the Company or of any
Affiliate any right with respect to the continuance of his/her employment by the
Company or any such Affiliate.

6. Effect of Grant. Optionholder shall not earn any Options granted hereunder
until such time as all the conditions set forth herein and in the Plan which are
required to be met in order to exercise the Option have been fully satisfied.

7. Change of Control. In order to preserve the Optionholder’s rights under the
Option in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may at any time take one or more of
the following actions: (i) provide for the acceleration of any time period
relating to the exercise of the Option, (ii) provide for payment to the
Optionholder of cash or other property with a Fair Market Value equal to the
amount that would have been received upon the exercise or payment of the Option
had the Option been exercised or paid upon the change in control, (iii) adjust
the terms of the Option in a manner determined by the Committee to reflect the
change in control, (iv) cause the Option to be assumed, or new rights
substituted therefor, by another entity, or (v) make such other provision as the
Committee may consider equitable to Optionholder and in the best interests of
the Company.

8. Option Not Transferable. This Option is not transferable by the Optionholder
other than by will or the laws of descent and distribution, and is exercisable,
during the Optionholder’s lifetime, only by the Optionholder. The naming of a
Designated Beneficiary does not constitute a transfer.

9. Termination of Employment or Engagement. If the Optionholder’s status as an
employee or consultant of (a) the Company, (b) an Affiliate, or (c) a
corporation (or parent or subsidiary corporation of such corporation) issuing or
assuming a stock option in a transaction to which section 424(a) of the Code
applies, is terminated for any reason (voluntary or involuntary), (i) this
Option shall not thereafter become exercisable as to any additional shares and
(ii) if the period of exercisability for this Option following such termination
has not been specified by the Board, the vested portion of this Option shall
remain exercisable (to the extent not previously exercised) for ninety (90) days
after the day on which the Participant’s employment or engagement is terminated,
whereupon this Option shall terminate; except that -



--------------------------------------------------------------------------------

(a)    If the Participant is on military, sick leave or other leave of absence
approved by the Company, his or her employment or engagement with the Company
will be treated as continuing intact if the period of such leave does not exceed
ninety (90) days, or, if longer, so long as the Participant’s right to
reemployment or the survival of his or her service arrangement with the Company
is guaranteed either by statute or by contract; otherwise, the Participant’s
employment or engagement will be deemed to have terminated on the 91st day of
such leave.

(b)    If the Participant’s employment is terminated by reason of his or her
retirement from the Company at normal retirement age, each Option then held by
the Participant, to the extent exercisable at retirement, may be exercised by
the Participant at any time within three (3) months after such retirement unless
terminated earlier by its terms.

(c)    If the Participant’s employment or engagement is terminated by reason of
his or her death, each Option then held by the Participant, to the extent
exercisable at the date of death, may be exercised at any time within one year
after that date (unless terminated earlier by its terms) by the person(s) to
whom the Participant’s option rights pass by will or by the applicable laws of
descent and distribution.

(d)    If the Participant’s employment or engagement is terminated by reason of
his or her becoming permanently and totally disabled, each Option then held by
the Participant, to the extent exercisable upon the occurrence of permanent and
total disability, may be exercised by the Participant at any time within one
(1) year after such occurrence unless terminated earlier by its terms. For
purposes hereof, an individual shall be deemed to be “permanently and totally
disabled” if he or she is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than twelve (12) months. Any determination
of permanent and total disability shall be made in good faith by the Company on
the basis of a report signed by a qualified physician.

10. Compliance with Securities Laws. It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issuance upon the exercise of this Option shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both. The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.

11. Payment of Taxes. The Optionholder shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld with respect to the exercise of the Option no later than the
date of the event creating the tax liability. The Company and its Affiliates
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind due to the Optionholder. In the Committee’s discretion, the
minimum tax obligations required by law to be withheld with respect to the
exercise of the Option may be paid in whole or in part in shares of Common
Stock, including shares retained from the exercise of the Option, valued at
their Fair Market Value on the date of retention.

12. Notice of Sale of Shares Required. The Optionholder agrees to notify the
Company in writing within 30 days of the disposition of any shares purchased
upon exercise of this Option if such disposition occurs within two years of the
date of the grant of this Option or within one year after such purchase.